Exhibit 99.1 NEWS RELEASE Contact: Ted Detrick, Investor Relations – (215) 761-1414 Mariann Caprino, Media Relations – (860) 226-7251 CIGNA REPORTS SECOND QUARTER 2011 RESULTS o Second quarter 2011 results include strong revenue growth and earnings from each of our ongoing businesses, reflecting continued effective execution of our focused growth strategy. o Consolidated revenues in the quarter increased to $5.5 billion, representing growth of 7% over the same period last year, excluding the effect from exiting the Medicare Advantage Individual Private Fee for Service business (Medicare IPFFS)9.On a reported basis, consolidated revenues increased 3%. o Adjusted income from operations1 for second quarter 2011 was $418 million, or $1.53 per share, representing an increase of 11% per share compared with the second quarter of 2010.Shareholders’ net income1 for second quarter 2011 was $408 million, or $1.50 per share. o The Company now estimates full year 2011 earnings, on an adjusted income from operations1,3 basis, to be in the range of $1.355 billion to $1.435 billion, or $4.95 to $5.25 per share. BLOOMFIELD, Conn., August 4, 2011 – CIGNA Corporation (NYSE: CI) today reported second quarter 2011 results, that included strong revenue growth and earnings from each of our ongoing businesses, reflecting continued effective execution of the fundamentals supporting our long-term growth strategy. Consolidated revenues increased 7%, excluding the effect from exiting Medicare IPFFS9.Revenues reflect premium and fee increases of 8% in Health Care9, 10% in Disability and Life, and 36% in International, driven by continued growth in our targeted customer segments. CIGNA reported shareholders’ net income1 of $408 million, or $1.50 per share, for the second quarter of 2011, compared with shareholders’ net income1 of $294 million, or $1.06 per share, for the second quarter of 2010.Shareholders’ net income1 included a loss of $0.07 per share in the second quarter of 2011 and a loss of $0.37 per share for the same period last year related to the Guaranteed Minimum Income Benefits (GMIB)2 business. CIGNA's adjusted income from operations1 for the second quarter of 2011 was $418 million, or $1.53 per share, compared with $384 million, or $1.38 per share, for the second quarter of 2010.Adjusted income from operations1 in the second quarter of 2011 included prior year favorable claim development in the Health Care business of $25 million after-tax, or $0.09 per share, compared to $14 million after-tax, or $0.05 per share, in the second quarter of 2010. "Our second quarter results are strong and driven by our continued focus on growing in targeted geographies and customer segments through our diversified, global portfolio of businesses,” said David M. Cordani, President and Chief Executive Officer of CIGNA Corporation.“We are confident we will continue to leverage our differentiated portfolio of solutions to deliver long-term value and sustainable growth for our customers and shareholders in this very dynamic marketplace.” 2 CONSOLIDATED HIGHLIGHTS The following table includes highlights of results anda reconciliation of adjusted income from operations1 to shareholders’ net income1 (dollars in millions, except per share amounts; membership in thousands): Three Months Ended Six Months Ended June 30, June 30, March 31, June 30, Consolidated Revenues $ Consolidated Earnings Adjusted income from operations1 $ Net realized investment gains, net of taxes 11 14 17 28 GMIB results, net of taxes2, 5 ) ) 13 (8
